         Case
          Case1:20-cv-09822-PKC
               1:20-cv-09822-PKC Document
                                  Document3-1
                                           5 Filed
                                              Filed11/23/20
                                                    11/20/20 Page
                                                              Page12ofof34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

                             Plaintiff,                                   9822
                                                                 20 Civ. _______

                        v.

RAMESH TADUVAI,

                             Defendant.


                                    CONSENT JUDGMENT

       Upon the consent of plaintiff the United States of America and defendant Ramesh

Taduvai, it is hereby

       ORDERED, ADJUDGED and DECREED: that plaintiff the United States of America is

awarded judgment in the amount of $600,000 against Ramesh Taduvai.




                                    [Intentionally Left Blank]
        Case
         Case1:20-cv-09822-PKC
              1:20-cv-09822-PKC Document
                                 Document3-1
                                          5 Filed
                                             Filed11/23/20
                                                   11/20/20 Page
                                                             Page23ofof34




Agreed to by:


Dated: -November 19
         - -- -, 2020
                                     AUDREY STRAUSS
                                     Acting United States Attorney for the
                                     Southern District of New York

                               By
                                     JENNIFE
                                              ~DE
                                     Assistant United States Attorney
                                     86 Chambers Street, Third Floor
                                     New York, New York 10007
                                     Telephone: (212) 637-2663
                                     Email: jennifer.jude@usdoj.gov

                                     Attorney for the United States


                          .,
Dated: _ _ _ _ _ ,2020
                                            DEFENDANT RAMESH TADUVAI



                                            Ramesh Taduvai




                                            FRI.E;R LEVITT

                                           'h-----
                                           ~
                                     By:

                                            Kendra Pannitti, Esq.
                                            Frier Levitt
                                            84 Bloomfield A venue
                                            Pine Brook, New Jersey 07058
                                            Telephone: (973) 852-8359
                                            Email: jmorrone@frierlevitt.com
                                                    kpannitti@frierlevitt.com

                                            Attorneys for Ramesh Taduvai
 Case
  Case1:20-cv-09822-PKC
       1:20-cv-09822-PKC Document
                          Document3-1
                                   5 Filed
                                      Filed11/23/20
                                            11/20/20 Page
                                                      Page34ofof34




SO ORDERED:




UNITED STATES DISTRICT JUDGE


         November 23, 2020
Dated: __________________
       New York, New York
